                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

TAMMIE HILL and DANIEL HILL,                           )
                                                       )
                  Plaintiffs                           )
                                                       )
v.                                                     )       CIVIL ACTION NO.
                                                       )       3:17-CV-00678
                                                       )
WINNEBAGO INDUSTRIES, INC.,                            )       JURY TRIAL DEMANDED
                                                       )
                  Defendant                            )


            DEFENDANT’S MOTION IN LIMINE TO EXCLUDE PLAINTIFFS’
                          EXPERT, DENNIS BAILEY


        Comes now the Defendant, Winnebago Industries, Inc., by an through counsel, pursuant to

Rules 104(a) and 702 of the Federal Rules of Evidence and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), and moves this Honorable Court to exclude Plaintiffs’

expert, Dennis Bailey, because his Rule 26 Report, his qualifications and his deposition testimony

reveal that he does not meet the requirements of Rule 702 of the Federal Rules of Evidence.

        As grounds for this Motion, the Defendant relies upon the Memorandum of Law in Support

of this Motion, which is filed contemporaneously herewith and is incorporated herein by reference,

as well as the following Exhibits attached hereto:

             • Exhibit 1:      Dennis Bailey’s Rule 26 Expert Report;

             • Exhibit 2:      Relevant Deposition Excerpts from the Deposition of Dennis
                               Bailey;

These exhibits collectively demonstrate that the “expert” testimony of Dennis Bailey, Plaintiffs’

purported expert, is scientifically flawed, and is not the product of reliable application of appraisal




{05706351.DOCX}
     Case 3:17-cv-00678 Document 52 Filed 11/16/18 Page 1 of 3 PageID #: 1059
principles. Mr. Bailey also lacks the necessary qualifications to offer reliable testimony to assist

the trier of fact to understand the evidence.



                                                Respectfully submitted,

                                                LEITNER, WILLIAMS, DOOLEY
                                                & NAPOLITAN, PLLC

                                                BY: /s/ Benjamin T. Reese___________
                                                BENJAMIN T. REESE, TN BPR: 023847
                                                KALEY P. BELL, TN BPR: 033482
                                                Attorneys for Winnebago Industries, Inc.
                                                Tallan Building – 5th Floor
                                                200 West Martin Luther King Boulevard
                                                Chattanooga, TN 37402
                                                Telephone: (423) 424-3919
                                                Facsimile: (423) 308-0919




{05706351.DOCX}
    Case 3:17-cv-00678 Document 52 Filed 11/16/18 Page 2 of 3 PageID #: 1060
                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2018, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

        Ronald L. Burdge
        8250 Washington Village Drive
        Dayton, Ohio 45458-1850
        Ron@BurdgeLaw.com

        Brent S. Snyder
        2125 Middlebrook Pike
        Knoxville, TN 37921
        Brentsnyder77@gmail.com


                                       BY:     /s/ Benjamin T. Reese_____
                                               Benjamin T. Reese
                                               TN BPR: 023847




{05706351.DOCX}
    Case 3:17-cv-00678 Document 52 Filed 11/16/18 Page 3 of 3 PageID #: 1061
